DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/21 has been entered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
Claims 9, 17, 20, 21 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 9, lines 14-17 recite “a second storage unit configured to store the recognized banknotes to be restricted to be stored in the first storage unit based on the result of recognition by the recognition unit” is unclear and indefinite when compared to lines 11-13, that states “a first storage unit configured to store recognized banknotes to be stored therein based on the result of recognition by the recognition unit”.  Are the banknotes stored in the first storage unit, the second storage unit or both?  For the purposes of examination, the language in lines 14-17 will be interpreted to mean that those banknotes sent to the first storage unit may also be stored in the second storage unit such as to handle an overflow situation when the first storage unit is full, i.e., reached its upper limit.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9, 17, 20, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al (US 2010/0245043 A1) in view of Bosch (US 2013/0232064 A1), further in view of Miksic et al (US 2013/0186729 A1) and further in view of Daout et al (US 20040093117 A1).

Regarding Claim(s) 9, Doi teaches a money handling apparatus (1), as illustrated in figure 1, i.e., via deposit port (11), comprising:
a depositing unit, i.e., deposit port (11) configured to feed a plurality of kinds of banknotes, noting that the term “kinds” is interpreted as different denominations, as mentioned at paragraph 54, i.e., “performs various types of discriminations, such as determination of genuine/counterfeit note, fit/unfit note, and type of banknote such as denomination and old or new note”, from outside of the apparatus into the apparatus (1), the kinds including a first kind, i.e., any one of the denominations of U.S. currency such as 1, 5, 10, 20, 50 and 100 dollar banknotes as mentioned at paragraph 61, for example;
a transport unit (16) configured to transport the kinds of banknotes fed into the apparatus by the depositing unit (11);
a recognition unit (12) configured to recognize the kinds of the banknotes transported by the transport unit (16), as mentioned at paragraphs 54 and 61;
a first storage unit, i.e., any of stackers (21a-21f), as mentioned at paragraph 61, each configured to store therein the kinds of banknotes recognized by the recognition unit (12), as mentioned at paragraph 58, for example, the plurality of first storage units (21a-21f) each including a feeding mechanism, as illustrated in figures 1 and 4, noting the feed rollers in each stacker, as well as paragraph 60, which mentions stackers 21a-21f as each being “a storage and feed unit…”, for feeding the stored money in the dispensing/withdrawing process;
a second storage unit, i.e., reject escrow unit (15), reconciliation cassette (21g), or accumulating unit (31) as mentioned at paragraphs 15, 57 and 58, configured when the first storage unit does not store therein the first kind of banknotes recognized by the recognition unit to store therein the first kind of banknotes recognized by the recognition unit, noting that paragraph 64 mentions that reconciliation cassette (21g) can be used as an overflow stacker that receives overflowing banknotes, when stacker 21 is fully loaded with banknotes (in a full state)”;
a setting input unit, i.e., instruction receiving unit (111), as mentioned at paragraphs 139 and 140 and as illustrated in figures 9 and 10, showing both operation terminal (110) and instruction receiving unit (111), for setting a total upper-limit storage number of banknotes within which the recognized banknotes are capable of being stored in the first storage unit (21a-21f) and  
a memory unit (120) configured to store the total upper-limit storage number and the kind specific upper-limit storage number for each kind which is set by the setting input unit (111), as mentioned at paragraphs 140, 160, 166 and 238 and as illustrated in figures 5 and 10, for example, noting figure 19 which illustrates the delivery process to various store areas based upon the upper limit storage amount and as mentioned at paragraphs 237-242.
and
a control unit (130), as mentioned at paragraph 137 and as illustrated at figure 9, configured to control the transport unit (16), such that a total number of the banknotes stored in the first storage unit does not exceed the upper-limit storage number stored in the memory unit and a number of each of the kinds of the banknotes stored in the first storage unit (21a-21f) does not exceed the kind-specific upper limit storage number for corresponding each kind stored in the memory unit (120), as mentioned at paragraph 140, ie., “setting of an upper limit or optimum value of the number of banknotes stored”, for example, paragraph 165, i.e., “when the number of banknotes stored in the stacker 21 reaches the upper limit, the delivery controller 130c controls the transport unit 16 to transport the banknotes for a specified amount from the stacker 21 to the accumulating unit 31 or controls the transport unit 16 to transport the banknotes of a specified denomination for a specified number from the stacker 21 to the accumulating unit 31”, noting also paragraphs 166 and 238, wherein 
the control unit (130) is configured to control the transport unit (16) such that when the total number of the banknotes stored in the first storage unit (21a-21f)  does not reach the total upper-limit storage number stored in the memory unit and after a number of the first kind of the recognized banknotes which the first storage unit (21a-21f) has stored therein has reached the kind-specific upper limit storage number for the first kind stored in the memory unit (120), the transport unit (16) transports the first kind of the recognized banknotes to the second storage unit (21g) or the accumulating unit (31), as mentioned at paragraphs 239, 240 and 241, for example.
Regarding Claim 9, Doi does not expressly teach setting a total upper-limit storage number of banknotes within which the recognized banknotes are capable of being stored in the first storage unit and a kind-specific upper-limit storage number of banknotes for each kind within which each corresponding kind of the recognized banknotes are capable of being stored in the first storage unit.
Regarding Claim 9, Doi does not expressly teach, but Miksic teaches setting a total upper-limit storage number of banknotes within which the recognized banknotes are capable of being stored in the first storage unit and a kind-specific upper-limit storage number of banknotes for each kind within which each corresponding kind of the recognized banknotes are capable of being stored in the first storage unit, as mentioned at paragraph 20, which states as follows.
[0020] If, on the other hand, the comparisons show that none of the recycling receiving bins, whose current stock is less than their respective maximum holding capacities, is exclusively assigned the denomination of the currency note inserted, the control unit preferably selects a recycling receiving bin as target storage whose stock is smaller than its maximum holding capacity, and to which the denomination of the currency note inserted and at least one additional denomination is assigned, if the comparisons show that at least one of the recycling receiving bins meets these criteria. The result is that if no recycling receiving bin is provided in which the denomination deposited is stored unmixed and/or if in the case of the recycling receiving bin in which the denomination deposited is stored unmixed, the maximum receiving capacity has already been reached, the currency noted deposited is stored in a recycling receiving bin in which there is mixed storage that includes the denomination deposited. Thus, the currency note is still available for withdrawal; however it may be necessary before the withdrawal for other currency notes to be transported into interim storage.
Emphasis provided
Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided setting a total upper-limit storage number of banknotes within which the recognized banknotes are capable of being stored in the first storage unit and a kind-specific upper-limit storage number of banknotes for each kind within which each corresponding kind of the recognized banknotes are capable of being stored in the first storage unit, as taught by Miksic, in Doi’s setting unit for the purpose of ensuring each banknote denomination is both dedicated to a single storage unit while also enabling the upper limit to be set for each denomination and its associated storage unit, for the purpose of managing the banknote inventory to ensure that the full functionality of the device is ensured while reducing the requirement for more frequent emptying of each storage unit due to overfilling.  Thus labor, time and associated costs are reduced.  See paragraph 12, for example.  
Regarding Claim 9, Doi does not teach a second storage unit configured, when the first storage unit does not store therein the first kind of banknotes recognized by the recognition unit, to store therein the first kind of banknotes recognized by the recognition unit.
Regarding Claim 9, Doi does not expressly teach, but Bosch teaches 
a second storage unit configured, when the first storage unit does not store therein the first kind of banknotes recognized by the recognition unit, to store therein the first kind of banknotes recognized by the recognition unit.
a second storage unit in the form of currency recycler (1175) as mentioned at paragraph 139, second to last sentence, i.e., “[t]he currency recycler 1175 may also include a non-recycling cassette to store bills of any denomination, overflow bills from the recycling cassette (e.g., if the recycling cassette is full), or bills that are too worn to be recycled (bills that are too worn to be recycled may also be rejected by the currency recycler 1175)”, configured, when the first storage unit does not store therein the first kind of banknotes recognized by the recognition unit, to store therein the first kind of banknotes recognized by the recognition unit, as mentioned at paragraph 140, as follows.  
[0140] The bill acceptor diverts bill denominations specified for recycling to a recycling cassette. The bill acceptor diverts all other bills (including the denominations specified for recycling if the recycling cassette is full) to the non-recycling cassette. The recycling cassette and the non-recycling cassette may be disposed within a safe of the CRD 1100. A suitable currency recycler 1175 includes the Bill-to-Bill.TM. 60 currency management system offered by Crane Payment Solutions/CashCode of Concord, ON, Canada, for example. The CRD 1100 may include one or more currency recyclers 1175, or the currency recycler 1175 may be omitted.
Emphasis provided.
Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a second storage unit configured, when the first storage unit does not store therein the first kind of banknotes recognized by the recognition unit, to store therein the first kind of banknotes recognized by the recognition unit, and to have used Doi’s accumulating “non-recycling cassette” for storing overflow banknotes as well as rejected banknotes, i.e., bills too worn to be recycled, for example” as taught by Bosch, in Doi’s accumulating cassette, for the purpose of storing banknotes that are either or both overflowing other cassettes or rejected by the recognition unit (12), so that more overflowing rejected banknotes are accommodated in the money handling apparatus, thus increasing its longevity of use.  

Regarding Claim 9, Doi does not expressly teach
a kind-specific upper-limit storage number of banknotes for each kind within which each corresponding kind of the recognized banknotes are capable of being stored in the first storage unit.

Regarding Claim 9, Doi does not expressly teach, but Daout teaches 
a kind-specific upper-limit storage number, i.e., threshold values R(1) to R(p), one for each denomination, of banknotes for each kind within which each corresponding kind of the recognized banknotes are capable of being stored in the first storage unit, as mentioned at paragraphs 28 and 29, for example, as follows.
[0028] Assuming that it is desired that the multi-denominational store 4 be arranged to store p denominations (1 to p), then the controller 18 preferably has a memory storing p threshold values, R(1) to R(p), one for each denomination. On receipt of a currency item of denomination j, then the controller 18 controls the gate 20 so as to send the currency item to the store 4 only if N (j) is less than R(j), where N(j) is the currently stored number of currency items of denomination j.

[0029] The apparatus 2 may be provided with a means allowing the setting of the values R(1) to R(p), such as a keyboard, a port or a terminal, or means permitting remote access by a central computer.
[0030] In the preferred embodiment, however, the controller 18 is capable of calculating the threshold levels and, more preferably, altering the threshold levels in accordance with expected change requirements. The system may nevertheless have means to allow an external alteration of the threshold values, for the purposes of initialisation, or subsequent manual adjustment.
Emphasis provided.
Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a kind-specific upper-limit storage number of banknotes for each kind within which each corresponding kind of the recognized banknotes are capable of being stored in the first storage unit, as taught by Daout, in Doi’s money handling apparatus, for the purpose of enabling manual adjustment of the upper limits of each cassette/storage unit to therefore enable management of banknote inventory to extend the running time of the money handling apparatus.  
Note also that it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  See In re Venner, 120 USPQ 192.

Regarding Claim 17, Doi teaches wherein the recognition unit (12) is configured to recognize denominations of banknotes as the kinds of the banknotes, as mentioned at paragraph 172, as follows.
[0172] At this time, when the recognition unit 12 recognizes that the received banknote is a banknote appropriate for deposit (Yes at Step S103), the depositing controller 130a controls the transport unit 16 to transport the received banknote to the stacker 21 corresponding to the recognized denomination, and counts the number of stored banknotes by denomination (Steps S104 and S105).
Emphasis provided.
Regarding Claim 20, Doi teaches wherein the recognition unit (12) is configured to recognize fitness of the banknotes transported by the transport unit (16), as mentioned at paragraph 54, i.e., “[t]he recognition unit 12 is a bill valid unit that recognizes a banknote, and performs various types of discriminations, such as determination of …fit/unfit note…the recognition unit 12 determines the money with a good condition of genuine currencies as a fit banknote, and the stained or damaged money as an unfit banknote…”, and paragraph 119, which mentions that fit/unfit banknotes are “coordinated” and “counted”, for example;
the first storage unit (14, 15, 21, 31), as taught by Doi and as taught by Bosch, i.e., the “non-recycling cassette” for storing “overflow bills from the recycling cassette”, is configured to store the banknotes that are recognized as unfit banknotes by Doi’s recognition unit (12) as mentioned at paragraphs 54 and 119; and 
the control unit (130) is configured to control, in the depositing process, the transport unit (16) to transport the banknotes that are recognized as unfit banknotes by the recognition unit (12) among the banknotes fed by the depositing unit to the second storage unit (21g) after the number of the first kind of the recognized banknotes to be stored in the first storage unit (14, 15, 21a-21f, 31) has reached the kind-specific upper limit storage number for the first kind which is stored in the memory unit (120), as mentioned at Doi’s paragraphs 140-144, 160, 166 and 238 and as illustrated in figures 5 and 10, for example, noting figure 19 which illustrates the delivery process to various store areas based upon the upper limit storage amount and as mentioned at paragraphs 237-242.
Regarding Claim 21, Doi further teaches wherein the money handling apparatus (1) is further comprising a dispensing unit, i.e., dispensing port (13) or depositing reject port (14) configured to dispense banknotes to outside of the apparatus, as mentioned at paragraph 126-130 and as illustrated in figures 8 and 9;
the transport unit (16) is configured to transport the banknotes to be dispensed to outside of the apparatus, as illustrated in figure 8;
the first storage unit (13, 21a-g and 31), as illustrated in figure 8, is configured to store banknotes, noting the mention of storage of several different denominations of banknotes in at paragraph 61, for example, that are recognized as inappropriate for dispensing by the recognition unit (12) among the banknotes to be dispensed to the outside of the apparatus, noting that first money or second money can be construed as any groupings of money/banknotes under a broadest reasonable interpretation, noting also that a single banknote can constitute first money or second money; and 
the control unit (130) is configured to control, the transport unit (16) to transport the banknotes that are recognized as inappropriate for dispensing by the recognition unit (12) to the second storage unit (13, 14, 15, 20, 21a-g, 31), after the number of the first kind of the banknotes which the first storage unit (13-15, 20, 21a-g and 31), has stored therein has reached the kind specific upper limit storage number, as taught by Miksic and Doi, for the first kind stored in the memory unit (120), as mentioned at paragraphs 140-144, 160, 166 and 238 and as illustrated in figures 5 and 10, for example, noting figure 19 which illustrates the delivery process to various store areas based upon the upper limit storage amount and as mentioned at paragraphs 237-242.  See also rejection of Claim 20, above.
Regarding Claim 23, Doi teaches wherein the control unit (130) is configured to manage a number of each of the kinds of the banknotes stored in the first storage unit (13-15, 20, 21a-g and 31), as mentioned at paragraphs 114-118, for example, noting that the control unit directs/instructs the banknotes to be moved throughout the banknote handling apparatus (1) via transport unit (16).
Regarding Claim 24, Doi teaches wherein the kinds are denominations, as mentioned at paragraphs 54 and 61, for example.
Regarding Claim 25, Doi teaches wherein 
the control unit (130) is configured to control the transport unit (16) such that after the number of the recognized banknotes which the first storage unit has stored therein has reached the total upper-limit storage number stored in the memory unit (120, 120c), the transport unit (16) transports the recognized banknotes to the second storage unit (21g, 31) as mentioned at paragraph 64, last sentence, i.e., “[a]lternatively, the reconciliation cassette 21g can be used as an overflow stacker that receives overflowing banknotes, when the stacker 21 is fully loaded with the banknotes (in a full state)”. 
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al (US 2010/0245043 A1) in view of Bosch (US 2013/0232064 A1), further in view of Miksic et al (US 2013/0186729 A1), further in view of Daout et al (US 20040093117 A1) and further in view of Doi et al (US 2013/0015036 A1), a.k.a., Doi ‘036.
Regarding Claim 26, Doi teaches the system as described above.
Regarding Claim 26, Doi does not expressly teach wherein the second storage unit is an outlet portion of the apparatus and is configured to stack therein the banknotes to be dispensed to outside of the apparatus.
Regarding Claim 26, Doi does not expressly teach, but Doi ‘036 teaches wherein the second storage unit is an outlet portion (28) of the apparatus (20), as illustrated at figure 2, and is configured to stack therein the banknotes to be dispensed to outside of the apparatus (20), as mentioned at paragraphs 81 and 103.

Regarding Claim 26, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the second storage unit is an outlet portion of the apparatus and is configured to stack therein the banknotes to be dispensed to outside of the apparatus, as taught by Doi ‘036, in Doi’s banknote handling apparatus for the purpose of using available storage space as overflow capacity to handle expected overflow requirements.  Note that the outlet (28) of Doi ‘036 and the outlet/dispensing port (13) of Doi are considered to be a storage area in which banknotes are stacked in the same way that Doi’s first storage (21a-21f) and second storage (21g, 31) store banknotes, and therefore it would have been obvious to have used the depositing port (13) to add to overflow capacity in Doi’s apparatus.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 9, 17 and 20-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant asserts that Doi’s instruction receiving unit (111) “merely receives an upper limit or optimum value of the number of banknotes stored in the single one stacker 21” which is alleged to be “different in configuration from the claimed setting input unit with the above feature (a)” as mentioned at Applicants’ Remarks received 10/29/21.  Note that feature “(a)” is described by Applicant as follows.

“(a) a setting input unit for setting a total upper-limit storage number of
banknotes within which the recognized banknotes are capable of being stored in the first storage unit and a kind-specific upper-limit storage number of banknotes for each kind within which each corresponding kind of the recognized banknotes are capable of being stored in the first storage unit”.

Doi teaches the setting input unit, i.e., instruction receiving unit (111), as mentioned at paragraphs 139 and 140 and as illustrated in figures 9 and 10, showing both operation terminal (110) and instruction receiving unit (111), for setting a total upper-limit storage number of banknotes within which the recognized banknotes are capable of being stored in the first storage unit (21a-21f)
Applicant asserts that the type of data that is input through Doi’s setting input unit (111) makes it different than Applicant’s.  However, as shown in the rejection above, Doi, Miksic and Bosch teaches such information is required to be used in order to manage the inventory of banknotes within the money handling apparatus.  Doi at paragraphs 131-133 and particularly paragraph 140, state as follows.
[0131] The operation terminal 110 includes, as shown in FIG. 10, an instruction receiving unit 111, a display unit 112, a card reader 113, a printing unit 114, and an informing unit 115.

[0132] The instruction receiving unit 111 is an operation key group that receives an instruction input, and receives, for example, an operation for inputting or selecting a content of the depositing transaction or the dispensing transaction, an operation for selecting approval or rejection of settled depositing, an operation for inputting or selecting a deposited amount, an operation for selecting use of a transport destination changeover function in one transaction or continuous transactions, or an operation for selecting use of a function for preparing change fund from the sales proceeds.

[0133] The display unit 112 is a display device for displaying predetermined information, and for example, displays the deposited amount and the denomination breakdown thereof for confirmation at the time of deposit processing, and displays information about the banknotes ejected in the dispensing port 13 or the depositing reject port 14 or information about the dispensing transaction at the time of dispensing processing. In FIG. 10, the instruction receiving unit 111 and the display unit 112 are individually configured; however, these units can be integrally configured as a display input unit.

[0140] The various setting information 120c includes pieces of setting information in the money handling apparatus 1, and for example, a condition for performing delivery control for transporting a banknote from the stacker 21 to the accumulating unit 31 (for example, setting of an upper limit or optimum value of the number of banknotes stored) is set and registered according to the operation input by the higher-level device or the instruction receiving unit 111 communication-connected to the money handling apparatus 1. Setting regarding which of the dispensing port 13 and the depositing reject port 14 is given priority as a transport destination of the dispensed banknotes is also registered.

Emphasis provided.

Because Doi’s “upper limit or optimum value of the number of banknotes stored” it would have been obvious to have added individual limits for each banknote storage units.  Note also that Daout teaches the use of a manual input of threshold levels for each of multiple banknote storage units as an alternative to automatic computer generated adjustment of said threshold levels.  

It is therefore set forth that the combination of Doi, Miksek, Bosch and Daout teaches Applicants’ features A-D and in Claims 9, 17, 20, 21 and 23-25 and the combination of these with Doi ‘036 teaches Claim 26. 

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Mizushima ‘902 teaches adjusting storage limit levels at step S17 as shown in the flowchart of Figure 4, for example.   See also paragraph 13, for example and setting terminal (12 or 13) as mentioned at paragraphs 121 and 126.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

July 30, 2022